Citation Nr: 0508782	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-05 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and V.R.R.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 10 percent disability rating 
for the veteran's service-connected PTSD and denied 
entitlement to service connection for headaches.

In December 2002, the RO determined that the veteran's 
service-connected PTSD warranted an increased disability of 
30 percent, effective as of May 10, 1999, the date of the 
claim for an increase.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that on a claim for an increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
veteran has continued to express disagreement with the 
disability rating assigned for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
sent the veteran notice letters in November 2001 and July 
2003 pertaining to his PTSD claim.  However, he was advised 
of what the evidence must show in order to establish 
entitlement to service connection, rather than entitlement to 
an increased rating.  On remand, the AMC should provide the 
veteran appropriate notice.

Additionally, VA treatment records dated in September 2002 
indicate that the veteran was applying for Social Security 
Administration (SSA) disability benefits.  The AMC should 
make arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

This case is further complicated by the fact that the 
evidence shows several other psychiatric disorders, aside 
from service-connected PTSD.  The medical evidence of record 
shows that the veteran also suffers from a bipolar disorder, 
a major depressive disorder with psychotic features, and 
dementia.  The recent VA examination reports are inadequate 
with regard to distinguishing, to the extent, if any, that it 
is possible to distinguish, between the symptomatology 
resulting from the veteran's service-connected PTSD and the 
other psychiatric disorders.  Therefore, the examination 
reports do not provide the medical information necessary for 
the Board to render findings of medical fact regarding the 
degree of disability resulting from the veteran's 
service-connected disability.  Accordingly, the claim is 
remanded for a new examination.  

With respect to the claim for service connection for 
headaches, service medical records show that in November 1966 
the veteran complained of headaches every morning above his 
left eye.  He said that he had his head "banged up."  In 
May 1967, he reported pain in his right eye for two weeks.  
The examiner's impression included possible migraine.  On 
separation examination in October 1968, the veteran denied 
any headaches, and neurologic evaluation was normal.  Post-
service VA treatment records dated in 1992 and 1993 show 
complaints of headaches.  On remand, the veteran should be 
afforded a VA examination in order to obtain an opinion as to 
whether he suffers from a current headache disorder related 
to his active service.

Finally, as the veteran receives ongoing treatment at the 
Dallas and/or Fort Worth VA treatment facility and the Fort 
Worth Vet Center,  any recent records should be obtained on 
remand.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for an 
increased rating for PTSD; (2) the 
information and evidence that VA will seek to 
obtain on his behalf; (3) the information or 
evidence that he is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains to 
the claim.  A copy of this notification must 
be associated with the claims folder.

2.  Make arrangements to obtain the veteran's 
recent treatment records from the Dallas 
and/or Fort Worth VA treatment facility and 
the Fort Worth Vet Center (including records 
from Carolyn Hunter, MSW and John Simpson).

3.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits.  It appears 
that the veteran filed a claim for 
benefits in September 2002.  

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA examination by a psychiatrist.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the doctor prior to the requested 
examination.  The doctor should indicate in 
the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the doctor should review the 
results of any testing prior to completion 
of the report.

Following examination of the veteran, the 
doctor should identify what symptoms, if any, 
the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The doctor must conduct a detailed mental 
status examination and address his or her 
findings in the context of the veteran's work 
history.  The doctor should assign a Global 
Assessment of Functioning (GAF) score for the 
veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's PTSD alone, the doctor is 
asked to so state.

The doctor should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's 
service-connected PTSD, and the other 
psychiatric disorders, including a 
bipolar disorder, major depressive 
disorder with psychotic features, 
dementia, etc.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the doctor should state this 
in the examination report.  

The doctor must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

5.  Schedule the veteran for a VA 
neurological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a current headache disorder that had 
its onset during active service or is 
related to any in-service disease or 
injury, including the complaints of 
headaches in November 1966 and May 1967.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


